                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JANET SAXON,                                      )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )             No. 4:19-CV-1612 JCH
                                                  )
TOM GREEN, et al.,                                )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       Plaintiff moves for appointment of counsel. After considering the motion and the

pleadings, the motion is denied without prejudice to refiling at a later time.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the

plaintiff will substantially benefit from the appointment of counsel; (3) whether there is a need to

further investigate and present the facts related to the plaintiff’s allegations; and (4) whether the

factual and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d

1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Plaintiff has presented non-frivolous allegations in her complaint. However, she has

demonstrated, at this point, that she can adequately present her claims to the Court.

Additionally, neither the factual nor the legal issues in this case are complex.

       The Court will entertain future motions for appointment of counsel as the case

progresses.

       Accordingly,
      IT IS HEREBY ORDERED that plaintiff’s motion for appointment of counsel [Doc.

#3] is DENIED without prejudice.

      Dated this 20th day of June, 2019.



                                            /s/ Jean C. Hamilton
                                            JEAN C. HAMILTON
                                            UNITED STATES DISTRICT JUDGE




                                           -2-
